******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     LACEY PEDRINI v. ELEANOR KILTONIC
                (AC 37929)
                 Lavine, Beach and Bishop, Js.
   Argued October 17, 2016—officially released January 24, 2017

(Appeal from Superior Court, judicial district of New
               Britain, Woods, J.)
 J. Xavier Pryor, for the appellant (plaintiff).
                          Opinion

   BISHOP, J. In this landlord-tenant case, the plaintiff,
Lacey Pedrini, appeals from the judgment of the trial
court returning to her $1094.81, a portion of her security
deposit plus interest. On appeal, the plaintiff claims
that the trial court erred by: (1) failing to award her
double the amount of her security deposit pursuant to
General Statutes (Rev. to 2011) § 47a-21 (d) (2); (2)
failing to find that the actions of the defendant, Eleanor
Kiltonic, constituted a violation of the Connecticut
Unfair Trade Practices Act (CUTPA), General Statutes
§ 42-110a et seq., and, therefore, failing to assess puni-
tive damages and to award the plaintiff attorney’s fees
pursuant to § 42-110g (a) and (d); and (3) finding that
the plaintiff was entitled to only a portion of her security
deposit plus interest. We affirm the judgment of the
trial court.
  In its memorandum of decision, the court found the
following facts: ‘‘On or about October 19, 2010, the
plaintiff . . . and the defendant . . . entered into a
written lease agreement for the residential property
located at 43 Whitney Avenue, Southington, Connecti-
cut (hereinafter ‘the premises’). Upon executing the
lease, the plaintiff paid a security deposit in the amount
of $1590 to the defendant. The lease term was for eigh-
teen months, with a monthly rent of $795.
  ‘‘Upon the expiration of the original lease agreement,
on or about April 20, 2012, the parties executed a second
written lease. The second lease term was for three
months at the same monthly rent as the first lease.
  ‘‘On or about July 20, 2012, the plaintiff vacated the
premises. Thereafter, on or about July 27, 2010, the
plaintiff sent a letter to the defendant requesting the
return of her security deposit and notifying the defen-
dant of her new address.
   ‘‘On or about August 17, 2012, the defendant sent a
letter to the plaintiff in which the defendant stated she
intended to retain [the] plaintiff’s security deposit due
to alleged damages to the property caused by the plain-
tiff. The letter contained a detailed list of expenses
allegedly incurred by the defendant and deducted the
security deposit from said expenses. The defendant
concluded the letter by claiming the plaintiff owed her
additional funds for repairs to the premises.’’
  The plaintiff’s claim against the defendant contained
two counts: in count one, the plaintiff sought, pursuant
to § 47a-21 (d) (2), the return of her security deposit,
plus interest, and double damages; in count two, the
plaintiff alleged that the defendant violated CUTPA, and
sought, pursuant to §§ 42-110g (a) and (d), punitive
damages, costs, and attorney’s fees. The defendant filed
her answer on October 3, 2012, in which she set forth
special defenses, claiming that she sent the plaintiff a
was retaining the entirety of the security deposit. She
also alleged that the plaintiff yelled and swore at her
when she refused to return the security deposit. The
defendant further alleged that the plaintiff and her dogs
ruined the carpeting in the unit, which was installed at
the beginning of the plaintiff’s tenancy and had cost
$1985.29. On October 4, 2012, the plaintiff filed a request
to revise the defendant’s special defenses. In it, the
plaintiff requested that the defendant amend her special
defenses to comply with Practice Book §§ 10-51 and
10-1. The defendant neither filed an objection to this
request, nor amended her special defenses. On Decem-
ber 3, 2012, the plaintiff filed a motion for default for
failure to plead, which the court, Abrams, J., granted
on January 11, 2013.
   The plaintiff then filed a certificate of closed plead-
ings. Thereafter, a four day evidentiary hearing took
place between May 24, 2013, and March 7, 2014, during
which the defendant was self-represented. On July 2,
2014, the court, Woods, J., rendered judgment for the
plaintiff in the amount of $1094.81. In its memorandum
of decision, the court declined to award the plaintiff
double damages, attorney’s fees and costs, or punitive
damages. Rather, the court awarded the plaintiff the
return of her security deposit plus interest, totaling
$1622.36, reduced by $527.55 for a total award of
$1094.81. The court found that the defendant was enti-
tled to withhold $527.55 from the plaintiff’s security
deposit ‘‘for the costs of the water and sewer bills while
the plaintiff occupied the premises, as well as the exte-
rior cleanup costs.’’ The plaintiff subsequently filed a
motion for articulation, and motions for reargument,
for reconsideration, and for additur. All of these
motions were denied by the court. This appeal followed.
Additional facts and procedural history will be set forth
as necessary.
   It is important to note at the outset that ‘‘[i]t is the
trier’s exclusive province to weigh the conflicting evi-
dence, determine the credibility of witnesses and deter-
mine whether to accept some, all or none of a witness’
testimony.’’ (Internal quotation marks omitted.) Gallo-
Mure v. Tomchik, 78 Conn. App. 699, 715, 829 A.2d 8
(2003). With this in mind, we turn to the plaintiff’s
specific claims on appeal.
                             I
  We address first the plaintiff’s claim regarding the
court’s failure to award her double damages pursuant
to § 47a-21 (d) (2). The plaintiff argues that because
the defendant wrongfully withheld her security deposit
at the end of her tenancy, the court was required to
award the plaintiff double damages under § 47a-21 (d)
(2). We are not persuaded.
  The following additional facts are relevant to our
resolution of this claim. The plaintiff’s first lease with
the defendant ended on April 19, 2012, and the second
lease began on April 20, 2012. By agreement, the defen-
dant retained the plaintiff’s security deposit from the
first lease and applied it to the second lease, which
ended on July 20, 2012. On July 27, 2012, the plaintiff
sent the key to the premises to the defendant and
enclosed her forwarding address. On August 16, 2012,
the defendant sent a letter to the plaintiff stating that
she was not going to return the security deposit. She
enclosed a list of damages that she alleged were caused
by the plaintiff, and the cost of repair for each.1 The
damages as listed totaled $4526.99. The defendant
stated in the letter that she was retaining the security
deposit, which totaled $1591.64 including interest, as
partial payment for the damages. She requested that
the plaintiff pay the remaining $2935.35 immediately.
   In denying the plaintiff’s request for double damages,
the court stated: ‘‘In the instant case, the plaintiff-tenant
notified the defendant-landlord of her forwarding
address and requested the return of her security deposit
on July 27, 2012. The defendant responded with a letter,
mailed on August 17, 2012, accounting for damages to
the premises allegedly caused by the plaintiff. Notwith-
standing whether the plaintiff actually caused said dam-
ages, the defendant satisfied the requirements of the
security deposit statute by sending an accounting to
the plaintiff within the required thirty day time period.
As a result, the court finds that the plaintiff is not enti-
tled to double the amount of her security deposit, plus
interest. The court determines that the plaintiff is enti-
tled to the return of her security deposit, plus interest,
in the amount of $1622.36.’’ The court also stated in its
memorandum of decision that the majority of the costs
included in the defendant’s accounting of damages
‘‘were neither directly caused by the plaintiff, nor
beyond normal wear and tear.’’
   We first set forth our standard of review and applica-
ble case law relevant to this claim. ‘‘We accord plenary
review to the court’s legal basis for its damages award.
. . . The court’s calculation under that legal basis is a
question of fact, which we review under the clearly
erroneous standard.’’ (Citation omitted; internal quota-
tion marks omitted.) Carrillo v. Goldberg, 141 Conn.
App. 299, 307, 61 A.3d 1164 (2013).
   At the time the plaintiff filed her action, § 47a-21 (d)
(2)2 provided in relevant part: ‘‘Upon termination of a
tenancy, any tenant may notify his landlord in writing
of such tenant’s forwarding address. Within thirty days
after termination of a tenancy, each landlord other than
a rent receiver shall deliver to the tenant or former
tenant at such forwarding address either (A) the full
amount of the security deposit paid by such tenant plus
accrued interest as provided in subsection (i) of this
section, or (B) the balance of the security deposit paid
by such tenant plus accrued interest as provided in
subsection (i) of this section after deduction for any
damages suffered by such landlord by reason of such
tenant’s failure to comply with such tenant’s obliga-
tions, together with a written statement itemizing the
nature and amount of such damages. Any such landlord
who violates any provision of this subsection shall be
liable for twice the amount or value of any security
deposit paid by such tenant . . . .’’
   In analyzing this statute, we have stated: ‘‘[Section]
47a-21 (d) (2) imposes liability for twice the value of
any security deposit on a landlord who violates the
provisions of that subsection. The provisions of the
subsection are that within thirty days after termination
of a tenancy a landlord must deliver to the terminating
tenant either the full amount of the tenant’s security
deposit plus interest or a written notification advising
the tenant of the nature of any damages suffered by
[the] landlord by reason of [the] tenant’s failure to com-
ply with [the] tenant’s obligations. If the landlord
chooses to deliver the notification of damages, [she]
must deliver, within sixty days after termination of the
tenancy, a written statement itemizing the nature and
amount of the damages [she] sustained along with any
balance of the security deposit plus interest. . . . The
court, therefore, need only determine two factual ques-
tions to award twice the value of the security deposit
under the statute: (1) Was the security deposit returned
with interest, or a written notification of damages deliv-
ered, within thirty days of the tenant’s termination; and
(2) if a written notification of damages was delivered,
was the balance of the security deposit and a statement
of damages delivered within sixty days of the termina-
tion?’’ (Citation omitted; emphasis added; footnote
omitted; internal quotation marks omitted.) Kufferman
v. Fairfield University, 5 Conn. App. 118, 121–22, 497
A.2d 77 (1985).
   More recently, we have similarly stated: ‘‘Section 47a-
21 (d) (2) requires, in the circumstance where the land-
lord does not return the entire security deposit, that
the landlord return to the tenant both the balance of
the security deposit paid . . . after deduction for any
damages caused by the tenant and a written statement
itemizing the nature and amount of such damages. . . .
If a landlord does not comply with these requirements,
the sanction is clear: the landlord shall be liable for
twice the amount . . . of any security deposit paid
. . . .’’ (Emphasis in original; internal quotation marks
omitted.) Carrillo v. Goldberg, supra, 141 Conn. App.
309–10. For purposes of determining whether to award
double damages under this statute, therefore, a court
need only determine whether a landlord complied with
the statutory requirements, and need not determine
whether the landlord’s reason for withholding the secu-
rity deposit was justified.3
  The plaintiff argues that because the court found that
she was not liable for the majority of the damages listed
by the defendant, then the defendant had no legal claim
to the plaintiff’s security deposit, and, therefore, it was
wrongfully withheld. The plaintiff then asserts that
because the defendant’s withholding of the security
deposit was wrongful, § 47a-21 (d) (2) requires the
court to award the plaintiff double damages. The plain-
tiff reads the legislature’s use of the word ‘‘shall’’ in
§ 47a-21 (d) (2) to create a mandatory duty on the court
to award double damages in this type of situation.4
Because precedent does not command a reading of the
statute consistent with the plaintiff’s argument, we do
not agree. See Kufferman v. Fairfield University,
supra, 5 Conn. App. 121–22; Carrillo v. Goldberg, supra,
141 Conn. App. 309–10.
   In the present case, the court found that the defen-
dant complied with the statutory requirements, and,
therefore, the sanction of double damages was not
invoked. As for the first part of the Kufferman test, the
court found, and the parties do not dispute, that the
defendant sent a written notification of damages to
the plaintiff within the thirty day time limitation, as
provided in the statute. As for the second part of the
Kufferman test, the court found, and the parties do not
dispute,5 that the amount of claimed damages exceeded
the amount of the security deposit, and, therefore, there
was no balance to return to the plaintiff. In finding that
the defendant complied with the statutory require-
ments, the court determined that the plaintiff was not
entitled to double damages, regardless of the fact that
it later found the plaintiff not liable for much of the
itemized damage.
  Our review of the record and the relevant case law
supports the court’s determination that the defendant’s
actions complied with the statutory provisions, and,
therefore, did not invoke the double damages provision.
Accordingly, the court’s findings were not clearly
erroneous.
                            II
  The plaintiff’s second claim on appeal is that the
court erred in finding that the defendant’s actions did
not violate CUTPA, and, therefore, the plaintiff was not
entitled to punitive damages pursuant to § 42-110g (a)6
or attorney’s fees pursuant to § 42-110g (d).7 Specifi-
cally, the plaintiff argues that the defendant’s failure to
comply with § 47a-21 (d) (2) is a per se CUTPA violation.
We are not persuaded.
  We begin by setting forth our standard of review.
CUTPA provides that ‘‘[n]o person shall engage in unfair
methods of competition and unfair or deceptive acts
or practices in the conduct of any trade or commerce.’’
General Statutes § 42-110b (a). ‘‘It is well settled that
whether a defendant’s acts constitute . . . deceptive
or unfair trade practices under CUTPA, is a question
of fact for the trier, to which, on appellate review, we
accord our customary deference. . . . [W]here the fac-
tual basis of the court’s decision is challenged we must
determine whether the facts set out in the memorandum
of decision are supported by the evidence or whether,
in light of the evidence and the pleadings in the whole
record, those facts are clearly erroneous.’’ (Internal quo-
tation marks omitted.) Landmark Investment Group,
LLC v. Chung Family Realty Partnership, LLC, 125
Conn. App. 678, 699, 10 A.3d 61 (2010), cert. denied.
300 Conn. 914, 13 A.3d 1100 (2011).
   Our Supreme Court has determined that CUTPA
applies to residential landlord-tenant transactions. See
Conaway v. Prestia, 191 Conn. 484, 493, 464 A.2d 847
(1983) (landlord’s failure to obtain certificates of occu-
pancy before leasing premises violated CUTPA). In
determining whether a tenant can prevail in her claim
for damages under CUTPA, the court must first find
that the landlord’s conduct at issue constitutes an unfair
or deceptive trade practice. See Scrivani v. Vallom-
broso, 99 Conn. App. 645, 652, 916 A.2d 827 (‘‘in order
to prevail in a CUTPA action, a plaintiff must establish
both that the defendant has engaged in a prohibited act
and that, as a result of this act, the plaintiff suffered an
injury’’ [emphasis in original; internal quotation marks
omitted]), cert. denied, 282 Conn. 904, 920 A.2d 309
(2007).
   ‘‘In determining whether a practice violates CUTPA
we use the criteria of whether a practice offends public
policy or comes within some established concept of
unfairness, whether the practice is immoral, unethical,
oppressive or unscrupulous or whether it causes sub-
stantial injury to consumers . . . . CUTPA embraces
a broader standard of conduct more flexible than tradi-
tional common-law claims and does not require proof
of intent to deceive, to mislead or to defraud. . . . A
violation may be established by showing either an actual
deceptive practice or a practice that violates public
policy.’’ (Citations omitted.) Muniz v. Kravis, 59 Conn.
App. 704, 713, 757 A.2d 1207 (2000).
   In denying the defendant’s request for punitive dam-
ages and attorney’s fees under CUTPA, the court stated:
‘‘[T]he court finds that the plaintiff failed to establish
the requisite conduct on the part of the defendant in
order to trigger relief under CUTPA. In providing the
plaintiff with an accounting of her security deposit and
alleged damages caused to the premises, the defendant
adhered to the security deposit statute. Further, the
defendant ensured that the security deposit was held
in an interest bearing account,8 also required by the
security deposit statute. Under these circumstances,
[the] defendant has neither offended public policy, nor
engaged in conduct that was unfair, immoral, unethical,
oppressive or unscrupulous. In addition, [the] defen-
dant’s conduct did not cause substantial injury to the
plaintiff. Therefore, the court awards no damages pur-
suant to CUTPA.’’ (Footnote added.)
  On appeal, the plaintiff argues that the court erred
in failing to find that the defendant violated CUTPA,
and, therefore, that the plaintiff was entitled to dam-
ages. In furtherance of her argument, the plaintiff argues
that the defendant’s failure to comply with § 47a-21 (d)
(2) is a per se CUTPA violation. Because we determined
in part one of this opinion that the court was correct
in determining that the defendant did not violate that
statute, we do not agree with the plaintiff’s argument.
   Upon review of the record before us, we conclude
that the plaintiff has failed to demonstrate that the
court’s finding that the defendant did not violate
CUTPA, and, therefore, that the plaintiff was not enti-
tled to punitive damages or attorney’s fees, was not
clearly erroneous.
                            III
  The plaintiff’s third claim on appeal is that the trial
court erred in reducing the amount of the security
deposit by $527.55.9 Specifically, the plaintiff claims that
because the defendant did not claim a setoff or advance
a counterclaim, and the defendant’s special defenses
were defaulted, the defendant was not entitled to with-
hold that amount from the plaintiff’s security deposit.
We are not persuaded.
    The following additional facts and procedural history
are relevant to this claim. In her letter to the plaintiff
dated August 16, 2012, the defendant justified retaining
the plaintiff’s security deposit by listing fourteen items
of damage, totaling $4526.99, for which she felt the
plaintiff was responsible. Included in those items were:
‘‘[l]abor to pick up feces [and] mow lawn’’ for which
she charged $150; ‘‘sewer bills’’ for which she charged
$390.14; and ‘‘water bills’’ for which she charged
$107.89.10 Under the terms of the two leases between the
plaintiff and the defendant, the plaintiff was obligated to
pay the utilities ‘‘used or consumed on the property’’
during the duration of the lease agreement, including
water and sewer. Additionally, under the terms of the
lease, the plaintiff was obligated to ‘‘maintain the exte-
rior of the property including mowing the lawn
. . . .’’11
  At trial, the plaintiff and the defendant testified that
the water and sewer companies would send a bill to
the defendant’s house, and the defendant would give it
to the plaintiff, who would then pay the bill. The defen-
dant testified that there were outstanding water and
sewer bills that the plaintiff did not pay before moving
out. The plaintiff testified that she paid all of the bills
that the defendant sent to her. The defendant testified,
however, that she did provide the bills to the plaintiff
and the plaintiff did not pay. The defendant provided
to the court copies of three bills from the Southington
Board of Water Commissioners, as well as copies of
three checks from the defendant to the water company
that totaled $131.07. The checks were dated July 23,
August 10 and November 9, 2012, and the defendant
testified that these checks were in satisfaction of the
outstanding bills. The defendant also provided to the
court an accounting from the Southington Sewer
Department, as well as copies of three checks from the
defendant to the sewer company that totaled $321.40.
The checks were dated November 8, 2010, April 10,
2012, and May 5, 2012, and the defendant testified that
these checks were in satisfaction of the outstanding
bills.
   The defendant further testified that after the plaintiff
vacated the premises, she had to clean up sixty ‘‘or
more’’ piles of dog feces from the front lawn, which
took her two hours. The defendant estimated that her
labor in picking up the feces cost $100. The plaintiff
testified that there were only ‘‘a couple piles’’ of feces
left when she moved out. Additionally, the defendant
testified that the plaintiff had not mowed the lawn for
‘‘two months, maybe’’ despite the fact that the lease
required the plaintiff to take care of the exterior mainte-
nance. The defendant testified that she paid her son in
cash to mow the lawn two times because it was ‘‘horri-
ble.’’ The plaintiff testified that she had mowed the lawn
two days before moving out.
   In its memorandum of decision, the court stated: ‘‘In
the present case, the defendant submitted multiple
exhibits during trial in an attempt to establish [the]
plaintiff’s liability for damages to the premises beyond
normal wear and tear. Photographs of the condition of
the premises were submitted by the defendant. [The]
defendant also provided the court with proof of expen-
ditures to repair the furnace, pay for the water and
sewer bills, replace flooring, and cleanup the exterior
of the premises, including a large amount of dog waste.
After review of the evidence, the court finds that the
defendant is entitled $527.55 for the costs of the water
and sewer bills while the plaintiff occupied the prem-
ises, as well as the exterior cleanup costs. The court
determines that the remaining damages claimed by the
defendant were neither directly caused by the plaintiff,
nor beyond normal wear and tear.’’
  The plaintiff argues that the court’s award to the
defendant of $527.55 represents a setoff, a counter-
claim, or a special defense, to which the defendant was
not entitled. We disagree.
   We first set forth our standard of review and applica-
ble case law relevant to this claim. ‘‘We accord plenary
review to the court’s legal basis for its damages award.
. . . The court’s calculation under that legal basis is a
question of fact, which we review under the clearly
erroneous standard.’’ (Citation omitted; internal quota-
tion marks omitted.) Carrillo v. Goldberg, supra, 141
Conn. App. 307.
   At the time the plaintiff filed her action, § 47a-21
(d) (1)12 provided in relevant part: ‘‘Within the time
specified in subdivisions (2) and (4) of this subsection,
the person who is the landlord at the time a tenancy
is terminated, other than a rent receiver, shall pay to
the tenant or former tenant: (A) The amount of any
security deposit that was deposited by the tenant . . .
less the value of any damages which any person who
was a landlord of such premises at any time during
the tenancy of such tenant has suffered as a result
of such tenant’s failure to comply with such tenant’s
obligations . . . .’’ (Emphasis added.) General Stat-
utes (Rev. to 2011) § 47a-21 (d) (1).
   ‘‘Under the terms of a lease agreement, a landlord
holds a tenant’s security deposit in trust for the tenant.
[A] security deposit . . . is the tenant’s property and
. . . the landlord holds it for the tenant’s benefit subject
to the tenant’s fulfilling all its obligations under the
lease. Indeed, a security deposit by definition is [m]oney
deposited by tenant with landlord as security for full
and faithful performance by [the] tenant of [the] terms
of the lease, including damages to premises. It is
refundable unless the tenant has caused damage or
injury to the property or has breached the terms of the
tenancy or the laws governing the tenancy.’’ (Emphasis
in original; internal quotation marks omitted.) Johnson
v. Mazza, 80 Conn. App. 155, 162, 834 A.2d 725 (2003).
   The plaintiff’s argument that the defendant was not
entitled to deduct $527.55 from the security deposit
rests on the assumption that the court allowed the
deduction as a setoff for any property damage. The
plaintiff cites our Supreme Court’s decision in Express-
way Associates II v. Friendly Ice Cream Corp. of Con-
necticut, 218 Conn. 474, 590 A.2d 431 (1991) for the
proposition that ‘‘[a] landlord[’s] claim for property
damage, like back rent claims, usually arise[s] either
as part of a suit for damages or as a setoff or counter-
claim to a tenant’s action for return of a security
deposit.’’ The plaintiff’s characterization of the court’s
award is mistaken. Under the lease, the plaintiff was
obligated to pay the water and sewer bills, and to main-
tain the exterior of the property. The court heard evi-
dence from the defendant that the plaintiff failed to
comply with her obligations, and the court was entitled
to credit such testimony. On the basis of the statute, the
defendant was entitled to withhold damages suffered by
the tenant’s failure to comply with the lease agreement.
The plaintiff’s characterization of this amount as a set-
off, counterclaim, or special damage is misplaced. The
court correctly followed the dictates of § 47a-21 (d) (1)
in deducting from the security deposit the damages
suffered by the defendant as a result of the tenant’s
failure to comply with her obligations under the lease.
Accordingly, the court’s findings were not clearly
erroneous.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant listed the following as damage items: rent; carpet cleaning;
ceiling in front bedroom; furnace and oil gauge; repair of hole in carpet;
repair of holes, fill in and paint walls—entire house; repair and replace tiles
in bathroom; labor to pick up dog feces and mow lawn; back storm door;
front storm door; mail box and repair post; take trash left on front lawn
and in crawl space to dump; sewer bills; and water bills.
   2
     Section 47a-21 (d) (2) has since been amended by Public Acts 2016, No.
16-65, § 37, in ways that are irrelevant to this appeal.
   3
     In reaching this conclusion, we need not determine what outcome might
pertain if the court found that the landlord’s itemization of damages and
list of costs were merely a pretext for failure to return the security deposit,
and we leave that issue for another day. In the case at hand, the plaintiff
makes no such claim and we note, without deciding, that from the record,
the landlord’s assertion of damages, even those not proven, did not appear
to be a mere pretext for her failure to return the security deposit.
   4
     The plaintiff argues that the term ‘‘shall’’ invariably creates a mandatory
duty unless the legislature specifies a contrary intention. Because we agree
with the trial court that the defendant abided by the statutory requirements,
we need not determine whether the use of the term ‘‘shall’’ creates a manda-
tory duty. We note, however, that the test is not as simple as the plaintiff
argues. Although our Supreme Court has ‘‘often stated [that] [d]efinite words,
such as must or shall, ordinarily express legislative mandates of a nondirec-
tory nature . . . [our Supreme Court also has] noted that the use of the
word shall, though significant, does not invariably establish a mandatory
duty.’’ (Citation omitted; internal quotation marks omitted.) Teresa T. v.
Ragaglia, 272 Conn. 734, 744, 865 A.2d 428 (2005). In determining whether
the use of the word ‘‘shall’’ connotes a mandatory duty, the test to apply is
‘‘whether the prescribed mode of action is the essence of the thing to be
accomplished, or in other words, whether it relates to a matter of substance
or a matter of convenience. . . . If it is a matter of substance, the statutory
provision is mandatory. . . . If, however, the legislative provision is
designed to secure order, system and dispatch in the proceedings, it is
generally held to be directory, especially where the requirement is stated in
affirmative terms unaccompanied by negative words. . . . Such a statutory
provision is one which prescribes what shall be done but does not invalidate
action upon a failure to comply.’’ (Citations omitted; internal quotation
marks omitted.) Statewide Grievance Committee v. Rozbicki, 219 Conn.
473, 480–81, 595 A.2d 819 (1991), cert. denied, 502 U.S. 1094, 112 S. Ct. 1170,
117 L. Ed. 2d 416 (1992).
   5
     The plaintiff does dispute, as previously stated, whether she was respon-
sible for any of this damage, and, therefore, whether the defendant was
justified in deducting the damages from the security deposit. The plaintiff
does not dispute, however, that the amount listed by the defendant exceeded
the amount of the security deposit.
   6
     Section 42-110g (a) provides in relevant part: ‘‘Any person who suffers
any ascertainable loss of money or property, real or personal, as a result
of the use or employment of a method, act or practice prohibited by section
42-110b, may bring an action . . . to recover actual damages. Proof of public
interest or public injury shall not be required in any action brought under
this section. The court may, in its discretion, award punitive damages and
may provide such equitable relief as it deems necessary or proper.’’
   7
     Section 42-110g (d) provides in relevant part: ‘‘In any action brought by
a person under this section, the court may award, to the plaintiff, in addition
to the relief provided in this section, costs and reasonable attorneys’ fees
based on the work reasonably performed by any attorney and not on the
amount of recovery. . . .’’
   8
     The plaintiff argues that neither party introduced ‘‘any evidence regard-
ing the existence, or lack thereof, of an interest bearing account. Accordingly,
[the] plaintiff finds it curious that the court would base its finding upon a
nonexistent allegation, and nonexistent evidence.’’ (Emphasis in original.)
Our review of the record does reveal that the court had before it evidence
of an interest bearing account.
   9
     Nowhere does the plaintiff take issue with the calculation of the $527.55
awarded to the defendant. In her brief, the plaintiff argues only that the
defendant was not entitled to reduce the security deposit by any amount.
Prior to her appeal, the plaintiff filed a postjudgment motion for articulation,
which the court denied, and in it did not move the court to articulate the
basis of the $527.55 amount.
  10
     The court found that the other eleven items on the defendant’s list ‘‘were
neither directly caused by the plaintiff, nor beyond normal wear and tear.’’
Therefore, we need not discuss these items. See footnote 1 of this opinion
for the full list.
  11
     These lease provisions were present in the lease from October 19, 2010
to April 19, 2012, and the lease from April 20, 2012 to July 20, 2012.
  12
     Section 47a-21 (d) (1) has since been amended by Public Acts 2016, No.
16-65, § 37, in ways that are irrelevant to this appeal.